Citation Nr: 0402174	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-22 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from March 1964 to 
January 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that determination, the RO increased the 
veteran's disability evaluation for his service-connected 
lumbosacral strain to 40 percent.  The veteran appealed that 
rating decision.   

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

The veteran asserts that the symptoms associated with is 
service connected back disability are more disabling than 
currently evaluated.  

The RO granted for lumbosacral strain in April 1968.  The 
disability was evaluated under 38 C.F.R. § 4,71a, Diagnostic 
Code 5295, which pertains to lumbosacral strain.  As noted 
above, the veteran disability evaluation was increased to 40 
percent in July 1999.  Subsequently, the RO considered the 
veteran's service connected disability under Diagnostic Code 
5293, which pertains to intervertebral disc syndrome, based 
on clinical findings of degenerative disc disease of the 
lumbar spine at L5-S1 and herniated disc at L4-5 and 
bilateral intervertebral foramen narrowing at L4-5 and L5-S1, 
and bilateral L5-S1 radiculopathy.  

The Board notes that the regulations used to evaluate back 
disabilities, including intervetebral disc syndrome, changed 
twice since the veteran filed his claim.  The first amendment 
created new criteria for intervertebral disc syndrome and 
became effective September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The second regulatory change became effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003)(to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, and Plate V).  While the RO considered the 
amendments under 67 Fed. Reg. 54,345 (Aug. 22, 2002), it has 
not had an opportunity to consider the more recent 
amendments.  In addition, it does not appear that the veteran 
has received notice of the changes made to the rating 
criteria for rating intervetebral disc syndrome under 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003)(to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, and Plate 
V).  

While the record shows that the veteran was afforded a recent 
examination in August 2003, the Board finds that he should be 
scheduled for an additional VA examination that provides the 
information required for an evaluation under the new rating 
criteria.  

During the course of the appeal, the veteran has asserted and 
the record has shown that the veteran's service-connected low 
back disability (and other disabilities) have affected his 
ability to work.  Private records show that for various 
periods of time between September 1999 and December 1999 the 
veteran was not able to work because of his back.  A fee 
basis examination dated in August 2000 reflects that the 
veteran was forced to retire because of his back, in addition 
to co-morbid conditions of a myocardial infarction, coronary 
artery disease, hypertension, and hypercholesterolemia.  A 
physician's statement dated in October 2000 provided 
conflicting information.  It noted that the veteran was 
totally disabled for any occupation and his regular 
occupation, but also provided that he was able to work 4 
hours a day with the restriction of lifting no more than 10 
pounds.  

The Board notes that the RO denied a total rating based on 
unemployability due to service connected disability on the 
basis that the veteran did not meet the scheduler 
requirements for entitlement under 38 C.F.R. § 4.16.  The 
veteran's case was not submitted for extra scheduler 
consideration because the evidence failed to show that the 
veteran was unemployable due to his service-connected 
disability.  

In exceptional cases where the scheduler evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
to exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular scheduler standards.  
38 C.F.R. § 3.321(b)(1) (2003).  In this regard, the veteran 
should be also provided a VA social and industrial survey to 
assess the veteran's employment history and day-to-day 
functioning.  See 38 U.S.C.A. § 5103A (d) (West 2002).  

Based on the facts above, the Board finds that such 
consideration is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

To ensure full compliance with due process requirement, the 
case is Remanded to the RO for the following development:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess current records pertinent to 
his claim.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

2.  The veteran should be provided VA 
orthopedic and neurological examinations 
of the spine and spinal cord to determine 
the nature and severity of his service-
connected back disability.  The examiners 
should indicate that they reviewed the 
veteran's claims file.  The examiners 
should be provided a copy of the claims 
folder.  All necessary studies, including 
x-rays electromyography, and nerve 
conduction studies.  All clinical 
findings should be reported in detail.  
The examiners should also be provided a 
copy of the new 


rating codes found at See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) to assist in 
the evaluation of the veteran.  The 
examiner are requested to address the 
following:  

a.  The examiners should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  

b.  The examiners should describe as 
precisely as possible, the functional 
debility i.e. incapacitating episodes 
caused by the veteran's intervertebral 
disc syndrome in number of days, the 
duration of each incapacitating episode 
during the past 12-month period.  (Note:  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

c.  The examiners should identify each 
system, both orthopedic and neurological, 
that is causing chronic problems because 
of the veteran's service-connected 
intervetebral disc syndrome (examples of 
possible orthopedic systems include the 
lumbar spine, the hips, the knees, and 
the ankles and examples of possible 
neurological systems include the sciatic 
nerve).  



d.  As to each adversely affected 
orthopedic system, the examiners should 
conduct range of motion studies and 
provide a consensus opinion as to at what 
point, measured in degrees, pain began 
with each range of motion and provide an 
opinion as to the amount of additional 
loss in range of motion the veteran would 
experience during a flare-up or with 
fatigue.  

e.  As to each adversely affected 
neurological system, the neurologist 
should provide an opinion as to whether 
the veteran's adverse symtomatology 
equates to "mild", "moderate", or 
"severe" incomplete paralysis or 
"complete" paralysis of the nerve in 
question.  

f.  The examiners should describe any 
postural abnormalities, fixed deformity 
(ankylosis), or abnormality of 
musculature of the back.  In the 
situation where there is unfavorable 
ankylosis of the thoracolumbar spine, the 
examiner should indicate whether there 
is:  difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth (with limited 
ability to chew); breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea; dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
involvement.  

3.  After associating all the evidence in 
connection with the above development (to 
the extent possible) with the record, the 
RO should schedule the veteran for a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for lumbosacral strain, with 
consideration of the new provisions and 
38 C.F.R. § 3.321(b)(1).   

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




